Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 1 of 29 PagelD #: 14190

 

UNITED STATES DISTRICT COURT FOR THE |
SOUTHERN DISTRICT OF WEST VIRGINIA | ©
CHARLESTON GRAND JURY 2018-2
JUNE 11, 2019 SESSION

 

 

 

UNITED STATES OF AMERICA
v. CRIMINAL NO. 2:18-cr-00151
18 U.S.C. § 1347
21 U.S.C. § 841(a)(1)
21 U.S.C. § 841(b)(1)(C)
21 U.S.C. § 856(a)(1)
18 U.S.C. § 1956(a)(2)(B)(i)
18 U.S.C. § 2

MUHAMMED SAMER NASHER-ALNEAM, MLD.

eet Et et hee Se

The Grand Jury Charges:
COUNTS ONE THROUGH ELEVEN
(Health Care Fraud — Office Visit Claims)

1. Defendant MUHAMMED SAMER NASHER-ALNEAM (hereinafter “Defendant
NASHER”) was a medical doctor licensed to practice medicine in the State of West Virginia.

2. Defendant NASHER owned, controlled, and operated a neurology and pain
medicine practice located within the Southern District of West Virginia. At all relevant times,
Defendant NASHER was in charge of the day-to-day operation of the medical practice, and
ultimately oversaw all medical decision making and all billing and business decisions.

3. From in or about July 2013 through in or about February 2015, Defendant
NASHER’s medical practice, “Neurology & Pain Center, PLLC” was located at 401 Division
Street, Suite 202, in South Charleston, Kanawha County, West Virginia, within the Southern

District of West Virginia. From in or about March 2015 through in or about February 2018,

1

 
Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 2 of 29 PagelD #: 14191

Defendant NASHER’s medical practice was located at 4501 MacCorkle Avenue SE, Suite A, in
Charleston, Kanawha County, West Virginia, within the Southern District of West Virginia.
Defendant NASHER leased the office spaces described above, and was the only practicing
physician at Neurology & Pain Center, PLLC.

4, From in or about July 2013 to in or about February 2018, Defendant NASHER
accepted several forms of payment, including cash, and health care benefit program
reimbursements at his medical practice. In many instances, the payments and reimbursements
were for distributing prescriptions for controlled substances.

5. Defendant NASHER was assisted by individuals known and unknown to the Grand
Jury in the day-to-day operation of his medical practice, including scheduling and conducting
patient office visits, the preparation and distribution of prescriptions for controlled substances, the
preparation and management of medical records, and the creation and submission of claims for
reimbursement to Medicare and other health care benefit programs.

The Controlled Substances Act

6. In accordance with Federal law and regulations, the U.S. Drug Enforcement
Administration (“DEA”) separated drugs into groups, known as Schedules. Schedule II drugs,
including oxycodone, opioids and synthetic opioids, were subjected to significant restrictions, due
to the potential for abuse, which abuse may have led to severe psychological and physical
dependence. Prescription drugs included in Schedules II, III, IV and V were commonly referred
to as “controlled substances.”

7. In order to prescribe controlled substances a physician had to obtain a registration
from the DEA and abide by all Federal laws and regulations concerning controlled substances.

8. Defendant NASHER had an active DEA registration number that allowed him to

 

 

 
Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 3 of 29 PagelD #: 14192

prescribe controlled substances, including Schedule II, III, IV and V controlled substances, so long
as the prescription was for legitimate medical purposes in the usual course of his professional
medical practice and within the bounds of medical practice.

9. Under the Controlled Substances Act, Title 21, United States Code, Section 841(a)
et seq., and Title 21, Code of Federal Regulations, Section 1306.04, a prescription for a controlled
substance was not legal or effective unless issued for a legitimate medical purpose by a practitioner
acting in the usual course of professional medical practice.

Medicare Program

10. The United States Department of Health and Human Services (“HHS”) was an
agency of the United States government. The activities, operations, and obligations of HHS were
funded with federal monies. Among the programs the United States funded was the
Supplementary Medical Insurance Program for the Aged and Disabled established by Part B, Title
XVII, of the Social Security Act, 42 U.S.C. § 1395, et seq., commonly known as Medicare.

11. Medicare Part B covered, among other things, physician services.

12. The Secretary of HHS, through the Centers for Medicare and Medicaid Services
(“CMS”), administered Medicare. CMS contracted with private insurance carriers and fiscal
intermediaries to administer and pay Part B claims from the Medicare Trust Fund, a reserve of
monies provided by the federal government.

13. Medicare provided free or below-cost health care benefits to eligible beneficiaries,
primarily individuals who were at least 65 years of age or who had certain disabilities. Medicare .
was a health care benefit program as that term is defined in 18 U.S.C. § 24.

14. Enrolled providers of medical services to Medicare beneficiaries were eligible for

reimbursement for covered medical services.

 

 

 
Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 4 of 29 PagelD #: 14193

15. By becoming an enrolled provider in Medicare, providers agreed to abide by the
statutes, rules, regulations, policies, and procedures governing reimbursement, and to keep and
allow access to records and information as required by Medicare.

16. Enrolled Medicare providers were reimbursed for services provided to Medicare
beneficiaries through the submission of paper claims or an electronic equivalent (all such
submissions are referred to herein as “claims”).

17. The information in the claims submitted to Medicare included, but was not limited
to, the name, address, and other identifying information of the Medicare beneficiary, the date on
which the service was provided, a code or codes identifying the type and level of service provided,
the charge for the service, a unique National Provider Identifier (“NPI”) number, and other
identifying information about the provider.

18. Atall pertinent times from in or about July 2013 through in or about February 2018,
Defendant NASHER was enrolled as a Medicare provider.

Medical Coding and Billing

19. Health care benefit programs, such as Medicare, paid for a service reportedly
provided by a physician, based upon a claim for reimbursement submitted by the physician.

20. Health care benefit programs, including Medicare, utilized a national correct coding
practice for payment of claims that relied on the Current Procedural Terminology (“CPT”) system,
which was published in the American Medical Association’s Current Procedural Terminology
(“CPT Manual”). The CPT Manual included a listing of descriptive terms and identifying codes
(“CPT Codes”) for reporting medical services and procedures performed by providers.

21. The CPT Manual included a series of codes for so-called evaluation and

management services, which included codes for office visit services.

 

 
 

Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 5 of 29 PagelD #: 14194

22. With respect to office visit services, the CPT Manual contained codes for both new
and established patients. The CPT Manual defined office visit codes by three key components.
These three components were history, examination, and medical decision making. The office visit
codes in the CPT Manual also indicated how much time a physician typically spent in face-to-face
contact with a patient and/or the patient’s family members for each of the various levels of office
visit services. The physician CPT codes for office visits with established patients were 99211
through 99215.

23. CPT code 99211 was used for office visit services that were ordinarily rendered by
a nurse or other auxiliary personnel. CPT code 99211 was rarely, if ever, used for services
rendered by a physician. CPT codes 99212 through 99215 were reserved for office visit services
rendered by licensed physicians and non-physician practitioners (e.g., physician assistants).
' Claims reporting a higher level office visit service (i.e. claims on which CPT codes 99213, 99214
and. 99215 were reported) resulted in a higher rate of reimbursement than claims reporting a lower
level of service (ic. claims on which CPT codes 99211 and 99212 were used).

24. In addition to addressing the key components of the office visit, the CPT Manual
specified that a physician typically spent 10 minutes of face-to-face time with the patient when
providing a service covered by 99212. Defendant NASHER rarely, if ever, submitted claims to
Medicare or other health care benefit programs using CPT code 99212 to report a service that he
purportedly rendered. |

25. In addition to addressing the key components of the office visit, the CPT Manual
specified that a physician typically spent 15 minutes of face-to-face time with the patient when
providing a service covered by 99213.

26. In addition to addressing the key components of the office visit, the CPT Manual

 

 

 
Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 6 of 29 PagelD #: 14195

specified that a physician typically spent 25 minutes of face-to-face time with the patient when
providing a service covered by 99214.

27. In addition to addressing the key components of the office visit, the CPT Manual
specified that a physician typically spent 40 minutes of face-to-face time with the patient when
providing a service covered by 99215.

The Scheme

28. From inor about July 2013 to in or about February 2018, Defendant NASHER, and
others known and unknown to the grand jury, knowingly and willfully executed and attempted to
execute the scheme described herein to defraud Medicare, a health care benefit program, and to
obtain by means of false or fraudulent pretenses, representations, or promises, any of the
money or property owned by, or under the custody or control of Medicare, in connection
with the delivery of and payment for health care benefits, items, and services in that Defendant
NASHER caused Medicare to transmit health care benefit program funds to him by submitting
materially false and fraudulent claims for office visit services that were not provided, were not
conducted for legitimate medical purposes in the usual course of professional medical practice,
and were beyond the bounds of medical practice. The health care fraud scheme was developed
and executed to support and conceal the prescribing of controlled substances that were not for
legitimate medical purposes in the usual course of professional medical practice and were beyond
the bounds of medical practice, and to increase the fees and revenue coming into the defendant’s
medical office. |

29. It was part of the scheme that Defendant NASHER saw established patients at his
medical practice in the Southern District of West Virginia.

30. It was further part of the scheme that Defendant NASHER knew that many

 

 
Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 7 of 29 PagelD #: 14196

established patients visiting his medical practice were addicted to and physically dependent on
controlled substances and were seeking controlled substances for other than legitimate and
medically acceptable uses.

31. It was also part of the scheme that Defendant NASHER scheduled established
patient office visit appointments for the purpose of writing prescriptions for controlled substances
that were not for legitimate medical purposes in the usual course of professional medical practice
and were beyond the bounds of medical practice.

32. It was an additional part of the scheme that Defendant NASHER scheduled
appointments with addicted, physically dependent, and “drug seeking” patients, and wrote
prescriptions for controlled substances for said patients, in order to be able to submit established
patient office visit claims to Medicare and other health care benefit programs and to collect cash
payments directly from patients.

33. It was also part of the scheme that Defendant NASHER accepted cash payments
from patients who were covered by health care benefit programs, including Medicare. Accepting
cash payments from patients who were prescribed controlled substances, even though they were
covered by a health care benefit program, was an indication or “red flag” that the patient was
addicted to and physically dependent on controlled substances and “drug seeking.”

34. As part of the scheme Defendant NASHER regularly prescribed opioids and
benzodiazepines to patients during the same office visit and contemporaneously. Opioids (a
Schedule II controlled substance) and benzodiazepines (a Schedule IV controlled substance) were
a drug combination often sought by individuals addicted to controlled substances. Regularly
prescribing opioids and benzodiazepines was an indication and “red flag” that the prescribing was

not for legitimate medical purposes in the usual course of professional medical practice and within

 

 

 
 

Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 8 of 29 PagelD #: 14197

the bounds of medical practice.

35. In furtherance of the scheme Defendant NASHER also routinely prescribed opioid
dosages, quantities, and combinations having a high “morphine milligram equivalent.” Repeatedly
prescribing controlled substances having a high morphine milligram equivalent was an indication
or “red flag” that the prescribing was not for legitimate medical purposes in the usual course of
professional medical practice and was beyond the bounds of medical practice.

36. It was also a part of the scheme that Defendant NASHER repeatedly failed to follow
the standard of care applicable to physicians generally and neurologists specifically from in or
about July 2013 to in or about February 2018. In failing to adhere to the standard of care so
frequently and across an extended period of time Defendant NASHER was not acting as a
physician, but rather as a dealer of controlled substances.

37. Federal regulations at 21 C.F.R. § 1306.05(a) required that all prescriptions for
controlled substances must be dated as of, and signed on, the day issued. It was part of the scheme
that Defendant NASHER regularly pre-signed and pre-dated prescriptions so that they could be
distributed to patients when he was absent from the office or unavailable.

38. It was an additional part of the scheme that Defendant NASHER regularly
scheduled and caused to be scheduled a high number of patient appointments in a day, making it
impossible to provide established patient office visits for legitimate medical purposes in the usual |
course of professional medical practice and within the bounds of medical practice. Furthermore,
it was part of the scheme that Defendant NASHER routinely scheduled and caused to be scheduled
patient appointments in increments of five minutes or less, making it impossible for him to provide
established patient office visits for legitimate medical purposes in the usual course of professional

medical practice and within the bounds of medical practice.

 
Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 9 of 29 PagelD #: 14198

39. Defendant NASHER regularly scheduled a large number of patients to be seen in a
day in increments of five minutes or less because doing so maximized or increased the number of
reimbursable patient encounters.

40. It was further part of the scheme that Defendant NASHER recurrently disregarded
or failed to utilize the results of “failed” urine drug screens which showed that patients to whom
he was prescribing controlled substances were not using the drug or drugs he prescribed, using
controlled substances or illicit drugs that the defendant had not prescribed, or both. Failure to use
a controlled substance prescribed by a physician and using controlled substances or illicit drugs
that were not prescribed were indications or “red flags” that a patient was addicted to controlled
substances, “drug seeking,” diverting, and abusing controlled substances. Defendant NASHER
frequently chose not to counsel, warn, or discharge the patients who had one or more “failed” urine
drug screens, and continued to prescribe controlled substances to them.

41. As part of and in furtherance of the scheme, Defendant NASHER submitted
materially false and fraudulent claims to Medicare and other health care benefit programs for office
visit services that were not provided, and were not conducted for legitimate medical purposes in
the usual course of professional medical practice and within the bounds of medical practice.
Defendant NASHER did so knowing that health care benefit programs, such as Medicare, would
not reimburse providers for office visit services that were performed for a purpose other than
legitimate treatment or diagnosis, services that were not reasonable and necessary, and services
that violated federal and state law.

42. It was further part of the scheme that Defendant NASHER accepted payments from
Medicare for office visit services that were not provided, or were not conducted for legitimate

medical purposes in the usual course of professional medical practice and within the bounds of

 

 
Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 10 of 29 PagelD #: 14199

medical practice.

43. It was an additional part of the scheme that Defendant NASHER misrepresented,
concealed, and hid, and caused to be misrepresented, concealed, and hidden, acts done in
furtherance of the scheme and the purposes of those acts.

44. It was also part of the scheme that Defendant NASHER falsely documented
established patient office visits by, among other things, documenting in the patient charts that he
had performed physical examinations that were not done or were not rendered by him, and
electronically copying entries from one date of service to transfer it to another encounter. In so
doing, Defendant NASHER concealed and hid acts done in furtherance of the scheme.

Executions of the Health Care Fraud Scheme

45. From in or about July 2013 to in or about February 2018, including but not limited
to the dates set forth below, each such date constituting a separate count of this Third Superseding
Indictment, in the Southern District of West Virginia and elsewhere, Defendant NASHER did
knowingly and willfully execute and attempt to execute the above-described scheme to defraud
Medicare in connection with the delivery of and payment for health care benefits, items, and
services in that he caused Medicare to transmit health care benefit program funds to him in the
approximate amounts set forth below by submitting materially false and fraudulent claims for
office visit services that were not provided, were not conducted for legitimate medical purposes in

the usual course of professional medical practice, and were beyond the bounds of medical practice:

 

 

 

 

 

 

 

 

 

 

 

 

 

COUNT ON OR ABOUT CLAIM No. LOCATION PATIENT'S | AMOUNT
INITIALS PAID
1 August 4, 2015 361116042167270 Charleston R.C. $78.35
2 November 30, 2015 | 361116042167280 Charleston R.C. IE $78.35
3 March 1, 2016 361116074164190 Charleston R.C, I $77.44
4 March 25, 2016 361116098176870 Charleston R.C. II $77.44
5 April 26, 2016 361116181196610 Charleston R.C. I $77.44
6 August 18, 2014 361114240228360 South Charleston AAS, $78.61
7 October 14, 2014 361114364171060 South Charleston ALJ. $78.61

 

 

 

10

 

 
Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 11 of 29 PagelD #: 14200

 

 

 

 

 

 

 

 

 

 

 

COUNT |. ON OR ABOUT CLAIM No. LOCATION PATIENT'S | AMOUNT
INITIALS PAID

8 December 9, 2014 361114365140850 South Charleston ALJ. $78.61

9 January 6, 2015 361115034135570 South Charleston AJ. $14.42

10 July 15, 2014 361114206162490 South Charleston SS. $53.08

11 August 12, 2014 361114237155210 South Charleston SS. $53.08

 

All in violation of Title 18, United States Code, Sections 1347 and 2.

11

 

 
 

Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 12 of 29 PagelD #: 14201

COUNTS TWELVE THROUGH FOURTEEN
(Health Care Fraud Resulting In Death)

1. The Grand Jury realleges and incorporates by reference paragraphs 1 through 44
for Counts One through Eleven of this Third Superseding Indictment as though fully set forth
herein.

2, It was part of the health care fraud scheme that on or about February 3, 2015,
Defendant NASHER knowingly and intentionally distributed quantities of oxycodone and
oxymorphone, both Schedule I controlled substances, to Patient A.J. during an office visit. A
claim that Defendant NASHER submitted to Medicare for the February 3, 2015 office visit was
materially false because the office visit, along with the prescriptions issued to A.J. during the visit,
were not for legitimate medical purposes in the usual course of professional medical practice, and
were beyond the bounds of medical practice.

3, It was part of the health care fraud scheme that on or about February 24, 2015,
Defendant NASHER knowingly and intentionally distributed quantities of oxymorphone and
oxycodone, both Schedule II controlled substances, to Patient A.J. during an office visit. A claim
that Defendant NASHER submitted to Medicare for the February 24, 2015 office visit was
materially false because the office visit, along with the prescription issued to A.J. during the visit,
were not for legitimate medical purposes in the usual course of professional medical practice, and
were beyond the bounds of medical practice. A.J. died on February 27, 2015 from oxycodone and
oxymorphone intoxication. A.J. would not have died but for the oxycodone and oxymorphone
prescribed by Defendant NASHER.

4. It was also part of the scheme that on or about September 9, 2014 Defendant
NASHER knowingly and intentionally distributed a quantity of oxycodone, a Schedule II

controlled substance, to Patient S.S. during and office visit. A claim that Defendant NASHER

12

 
Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 13 of 29 PagelID #: 14202

submitted to Medicare for the September 9, 2014 office visit was materially false because the
office visit, along with the prescription issued to S.S. during the visit, were not for legitimate
medical purposes in the usual course of professional medical practice, and was beyond the bounds
of medical practice. §.S. died on September 12, 2014. S.S. would not have died but for the
oxycodone prescribed by Defendant NASHER.

5. Defendant NASHER submitted claims to Medicare for the February 3, 2015 and
February 24, 2015 office visits with A.J. and the September 9, 2014 office visit with S.S.

Executions of the Health Care Fraud Scheme

6. From in or about July 2013 to in or about February 2018, including but not limited
to the dates set forth below, each such date or dates constituting a separate count of this Third
Superseding Indictment, in the Southern District of West Virginia and elsewhere, Defendant
NASHER did knowingly and willfully execute and attempt to execute the above-described scheme
to defraud Medicare, in connection with the delivery of and payment for health care benefits, items,
and services by causing Medicare to transmit health care benefit program funds to him, in that the
defendant submitted materially false and fraudulent claims to Medicare for office visit services
that were not provided, were not conducted for legitimate medical purposes in the usual course of
professional medical practice, and were beyond the bounds of medical practice, resulting in the

deaths of two patients identified below:

 

 

 

 

COUNT ON OR CLAIM Nos. LOCATION PATIENT DATE OF | AMOUNT
ABOUT INITIALS DEATH PAID

12 September 9, | 361114275173460 | South Charleston | S.S. September 12, | $78.61
2014 2014

13 February 3, 361115064114380 | South Charleston | A.J. February 27, | $52.22
2015 2015

14 February 24, 361115076155750 | South Charleston | A.J. February 27, $52.22
2015 2015

 

 

 

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 1347 and 2.

13

 

 
 

Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 14 of 29 PagelD #: 14203

COUNTS FIFTEEN THROUGH TWENTY-FOUR
(Health Care Fraud —Defendant’s Absences From His Office)

1. The Grand Jury realleges and incorporates by reference paragraphs 1 through 44
for Counts One through Eleven of this Third Superseding Indictment as though fully set forth
herein.

2. Defendant NASHER submitted claims to Medicare for “follow-up” office visit
appointments that occurred while he was away from the office. During these visits some patients
saw a physician assistant employed by Defendant NASHER for the limited purpose of receiving a
new prescription for a Schedule II drug. The claims Defendant NASHER submitted to Medicare
were materially false in two respects.

3. All physicians enrolled with CMS and Medicare were assigned a unique National
Provider Identifier (“NPI”) number. The NPI number was the means by which Medicare
ascertained the identity of the medical provider who reportedly rendered the service included on a
claim. Non-physician practitioners, including physician assistants, could obtain their own unique
NPI numbers. Medicare reimbursements for claims submitted under a physician assistant’s NPI
number were paid to her physician employer.

4, All of the physician assistants employed by Defendant NASHER had an NPI
number.

5. It was patt of the scheme that Defendant NASHER arranged for patient
appointments to be scheduled for days when he was away from his medical office and unable to
see or examine patients himself and render any medical service.

6. It was also part of the scheme that Defendant NASHER arranged for physician
assistants to see patients for some or all of the scheduled appointments while he was absent from

the office. Defendant NASHER arranged for physician assistants to see patients during his

14

 

 
 

Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 15 of 29 PagelD #: 14204

absences in order to satisfy the expectations of his patients that refill prescriptions for controlled
substances would be issued, and to maintain the medical practice’s revenue while he was away.

7. It was an additional part of the scheme that Defendant NASHER pre-signed and
pre-dated prescriptions for controlled substances, without examining or evaluating the intended
recipient patients, so that his staff could distribute the prescriptions while he was away from the
office. This conduct was in violation of 21 C.F.R. § 1306.05.

8. On or about September 7, 2013, Defendant NASHER departed the United States,
in route to Istanbul, Turkey. Defendant NASHER left Turkey and returned to the United States
on or about September 22, 2013.

9. As part of and in furtherance of the scheme a physician assistant saw patients while
Defendant NASHER was in Turkey from September 7 to September 22, 2013. Nonetheless,
Defendant NASHER submitted and caused to be submitted more than 100 claims to Medicare for
these office visit encounters using his unique NPI. By using his own NPI number Defendant
NASHER fraudulently represented to Medicare that he had provided the office visit services
himself.

10. On or about October 17, 2014, Defendant NASHER departed the United States,
bound for Istanbul, Turkey. Defendant NASHER departed from Turkey and returned to the United
States on or about October 30, 2014.

11. As part of and in furtherance of the scheme a physician assistant saw patients while
Defendant NASHER was in Turkey from October 17 to October 30, 2014. Nevertheless,
Defendant NASHER submitted and caused to be submitted at least 120 claims to Medicare for
these office visit encounters using his unique NPI. In using his own NPI number Defendant

NASHER falsely represented to Medicare that he had provided the office visit services himself.

15

 

 

 
 

Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 16 of 29 PagelD #: 14205

12. On or about September 4, 2016, Defendant NASHER left the United States, bound
for the United Arab Emirates. Defendant NASHER did not leave the United Arab Emirates and
return to the United States until on or about September 18, 2016.

13. As part of and in furtherance of the scheme, a physician assistant saw patients while
Defendant NASHER was in the United Arab Emirates from September 4 to September 18, 2016.
Nonetheless, Defendant NASHER submitted and caused to be submitted at least 26 claims to
Medicare for these office visit encounters using his unique NPI. In using his own NPI number
Defendant NASHER fraudulently represented to Medicare that he had provided the office visit
services himself.

14. The purpose of the office visits scheduled while Defendant NASHER was away
from his office (i.e. from September 7 to September 22, 2013; October 17 to October 30, 2014;
and September 4 to September 18, 2016) was for Defendant NASHER to evaluate the medical
necessity of continuing to prescribe Schedule II controlled substances to his patients, and issue
prescriptions for Schedule II drugs if appropriate. However, Defendant NASHER did not see the
patients because he was traveling outside of the United States and was, therefore, unavailable.
During these patient encounters physician assistants distributed pre-signed and pre-dated
prescriptions for Schedule IT controlled substances to the patient, including prescriptions for
oxycodone, morphine, and fentanyl.

15. Inaccordance with 21 C.F.R. § 1306.03, a prescription for a controlled substance
could only have been issued by an individual practitioner who was authorized to prescribe
controlled substances by the jurisdiction in which she was licensed to practice her profession.
Physician assistants licensed by the State of West Virginia were not permitted to prescribe

Schedule II controlled substances or distribute prescriptions for Schedule II controlled substances.

16

 

 

 
 

 

Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 17 of 29 PagelD #: 14206

16. Because the purpose of the office visit services was to assess the medical necessity
of continuing to prescribe Schedule II drugs to the patients, and issue the prescriptions if
appropriate, the patient encounters that occurred from September 7 to September 22, 2013,
October 17 to October 30, 2014, and September 4 to September 18, 2016 were beyond the scope
of the licenses of the physician assistants. In other words, the physician assistants were not
authorized to prescribe or distribute the controlled substances by the State of West Virginia.
For this reason, the patient encounters were not for legitimate medical purposes in the usual course
of professional medical practice and were beyond the bounds of medical practice.

17.  Evenif Defendant NASHER’s physician assistants had been allowed to provide the
follow-up office visit services during his absences, the claims submitted to Medicare were
nonetheless materially false.

18. Medicare regulations prohibited a physician from using his unique NPI to bill
Medicare for services rendered by his physician assistant if the physician was not present in the
office and available to provide direct supervision. If the physician was absent from the office and
unable to provide direct supervision, then he could nevertheless have submitted a claim to
Medicare under the physician assistant’s NPI. However, use of the physician assistants NPI on
the claim would have reduced the reimbursement from Medicare to 85% of the physician fee
schedule amount for the service in question. Stated another way, using a physician assistant’s NPI
in these circumstances would have resulted in Defendant NASHER receiving reduced
reimbursements from Medicare.

19. It was part of the health care fraud scheme that Defendant NASHER submitted
claims to Medicare under his unique NPI, falsely representing that he had rendered the office visit

services himself when, in fact, the services could not have been provided by him.

17

 
Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 18 of 29 PagelD #: 14207

20. It was also part of the scheme that Defendant NASHER caused patient records to
be falsified to reflect that he had rendered the office visit services himself, even though he was, in
fact, traveling outside of the United States. It was an additional part of the scheme that Defendant
NASHER falsely ratified the medical records by electronically signing his name to the progress
notes and causing others to electronically sign his name on his behalf.

Executions of the Health Care Fraud Scheme

21. From in or about July 2013 to in or about February 2018, including but not limited
to the dates set forth below, each such date constituting a separate count of this Third Superseding
Indictment, in the Southern District of West Virginia and elsewhere, Defendant NASHER did
knowingly and willfully execute and attempt to execute the above-described scheme to defraud
Medicare, which was a health care benefit program, in connection with the delivery of and payment
for health care benefits, items, and services in that he caused Medicare to transmit health care
benefit program funds to him in the approximate amounts set forth below by pre-signing and pre-
dating prescriptions and falsely claiming that he had provided services to patients at his office in
the Southern District of West Virginia while he was absent for his office and traveling outside of

the United States:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COUNT ON OR ABOUT CLAIM No. LOCATION PATIENT'S | AMOUNT
INITIALS PAID

15 September 7, 2016 361116263184150 Charleston T.M. $104.96
16 September 15, 2016 361116263184380 Charleston JC. $77.44
17 September 7, 2016 361116263184130 Charleston R.Di. $77.44

18 September 15, 2016 361116263184030 Charleston JM. $77.44

19 October 20, 2014 361114310156730 South Charleston D.H. $53.08
20 October 21, 2014 3611143 10156750 South Charleston HLA. $53.08
21 October 21, 2014 361114310156870 South Charleston P.W. $53.08
22 October 23, 2014 361114314191610 South Charleston G.D. $53.08
23 October 28, 2014 361114316200220 South Charleston R.Do. $53.08
24 October 28, 2014 361114316200190 South Charleston JM. $53.08

 

All in violation of Title 18, United States Code, Sections 1347 and 2.

18

 
 

Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 19 of 29 PagelD #: 14208

COUNTS TWENTY-FIVE THROUGH THIRTY-FOUR
(INegal Drug Distributions)

1. The Grand Jury realleges and incorporates by reference paragraphs | through 44
for Counts One through Eleven of this Third Superseding Indictment as though fully set forth
herein.

2. On or about the dates set forth below, at or near the locations described below, in
Kanawha County, West Virginia, within the Southern District of West Virginia, Defendant
NASHER knowingly and intentionally distributed a quantity of a controlled substance, as
identified in the chart below, not for legitimate medical purposes in the usual course of professional

medical practice and beyond the bounds of medical practice:

 

 

 

 

 

 

 

 

PATIENT DATE CONTROLLED
COUNT INITIALS PRESCRIPTION LOCATION SUBSTANCE AND
ISSUED SCHEDULE
South
25 BN. TASI4 Methadone, Schedule II
Charleston
South Fentanyl, Schedule II,
26 CG, 1/21/15 Charlest and Hydromorphone,
ameston Schedule II
Hydromorphone,
27 C.G. 4/28/15 Charleston Schedule II
28 RC. 3/25/16 Charleston Oxycodone, Schedule II
29 R.C. 4/26/16 Charleston Oxycodone, Schedule II
30 JS. 9/2/16 Charleston Oxycodone, Schedule II
31 J.GS. 10/14/16 Charleston Oxycodone, Schedule II

 

 

 

 

 

 

 

19

 

 
 

Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 20 of 29 PagelD #: 14209

 

 

 

32 OS. 11/9/16 Charleston Oxycodone, Schedule II
33 ES, 3/28/17 Charleston Oxycodone, Schedule II
34 J.E. 7/6/17 Charleston Methadone, Schedule II

 

 

 

 

 

 

All in violation of Title 21, United States Code, Section 841(a)(1).

20

 

 
 

Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 21 of 29 PagelD #: 14210

COUNTS THIRTY-FIVE THROUGH THIRTY-EIGHT
(legal Drug Distributions)

1. The Grand Jury realleges and incorporates by reference paragraphs 1 through 8 for
Counts One through Eleven of this Third Superseding Indictment as though fully set forth herein.
2, On or about the dates set forth below, at or near the locations described below, in
Kanawha County, West Virginia, within the Southern District of West Virginia, Defendant
NASHER knowingly and intentionally distributed a quantity of a controlled substance, as
identified in the chart below, not for legitimate medical purposes in the usual course of

professional medical practice and beyond the bounds of medical practice:

 

 

 

 

 

PATIENT DATE CONTROLLED
COUNT INITIALS PRESCRIPTION | LOCATION SUBSTANCE
ISSUED AND SCHEDULE
South Hydrocodone,
3° ME. 729113 Charleston Schedule UI
South Hydrocodone,
36 ME. 8/20/13 Charleston Schedule HI
South Hydrocodone,
37 ME. 9/26/13 Charleston Schedule II
South Oxycodone,
38 ME. 10/22/13 Charleston Schedule II

 

 

 

 

 

 

 

All in violation of Title 21, United States Code, Section 841(a)(1).

21

 

 

 
 

Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 22 of 29 PagelD #: 14211

COUNT THIRTY-NINE
(Distribution Causing Death)

1, The Grand Jury realleges and incorporates by reference paragraphs 1 through 44
for Counts One through Eleven of this Third Superseding Indictment as though fully set forth
. herein.

2. On or about September 9, 2014, at or near South Charleston, Kanawha County,
West Virginia, within the Southern District of West Virginia, Defendant NASHER knowingly and
intentionally distributed a quantity of oxycodone, a Schedule II controlled substance, not for
legitimate medical purposes in the usual course of professional medical practice and beyond the
bounds of medical practice, which distribution resulted in the death of patient S.S. from the
subsequent use of the prescribed oxycodone.

In violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(C).

22

 

 
 

Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 23 of 29 PagelD #: 14212

COUNTS FORTY AND FORTY-ONE
(Distributions Causing Death)

1. The Grand Jury realleges and incorporates by reference paragraphs 1 through 44
for Counts One through Eleven of this Third Superseding Indictment as though fully set forth
herein.

2. On or about the dates set forth below, at or near the locations described below, in
Kanawha County, West Virginia, within the Southern District of West Virginia, Defendant
NASHER knowingly and intentionally distributed quantities of oxycodone and oxymorphone,
both Schedule II controlled substances, not for legitimate medical purposes in the usual course of

professional medical practice and beyond the bounds of medical practice:

 

DATE CONTROLLED
COUNT PATIENT | prescrietion | Location | SUBSTANCES
INITIALS ISSUED AND
SCHEDULE
40 A.J. February 3, 2015 South Oxycodone,
Charleston Schedule II, and
Oxymorphone,

Schedule IT

 

 

4] A.J, February, 24, 2015 South Oxycodone,

Charleston Schedule IT, and

Oxymorphone,
Schedule II

 

 

 

 

 

 

 

3. The distributions on February 3, 2015 and February 24, 2015 resulted in the death
of patient A.J. from the subsequent use of the prescribed oxycodone and oxymorphone.

All in violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(C).

 

 
 

 

 

Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 24 of 29 PagelD #: 14213

COUNT FORTY-TWO
(Maintaining a Drug Involved Premises)

1. The Grand Jury realleges and incorporates by reference paragraphs 1 through 8 for
Counts One through Eleven of this Third Superseding Indictment as though fully set forth herein.

2. From in or about July 2013 through in or about February 2015, in South Charleston,
Kanawha County, West Virginia, within the Southern District of West Virginia, Defendant
NASHER knowingly and intentionally opened, leased, rented, used, and maintained office space
at 401 Division Street, Suite 202, South Charleston, West Virginia, for the purpose of illegally
distributing Schedule II and III controlled substances, including hydrocodone, oxycodone,
oxymorphone, and methadone, not for legitimate medical purposes in the usual course of
professional medical practice and beyond the bounds of medical practice.

In violation of Title 21, United States Code, Section 856(a)(1).

24

 

 
 

Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 25 of 29 PagelD #: 14214

COUNT FORTY-THREE
(Maintaining a Drug Involved Premises)

 

1, The Grand Jury realleges and incorporates by reference paragraphs 1 through 44
for Counts One through Eleven of this Third Superseding Indictment as though fully set forth
herein.

2. From in or about March 2015 through in or about February 2018, in Charleston,
Kanawha County, West Virginia, within the Southern District of West Virginia, Defendant
NASHER knowingly and intentionally opened, leased, rented, used, and maintained office space
at 4501 MacCorkle Avenue SE, Suite A, Charleston, West Virginia, for the purpose of illegally
distributing Schedule II controlled substances, including oxycodone, not for legitimate medical
purposes in the usual course of professional medical practice and beyond the bounds of medical
practice.

In violation of Title 21, United States Code, Section 856(a)(1).

25

 

 
Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 26 of 29 PagelD #: 14215

COUNTS FORTY-FOUR THROUGH FORTY-SEVEN
(International Money Laundering)

1. The Grand Jury realleges and incorporates by reference paragraphs 1 through 44
for Counts One through Eleven of this Third Superseding Indictment as though fully set forth
herein.

2. On or about the dates set forth below, at or near the locations described below in
Kanawha County, West Virginia, within the Southern District of West Virginia, and elsewhere,
Defendant MUHAMMED SAMER NASHER, M.D., knowingly transferred funds from a place in
the United States to and through a place outside the United States, knowing that the funds involved
in the transfer represented the proceeds of some form of unlawful activity and in fact involved the
proceeds of specified unlawful activity, that is, health care fraud in violation of 18 U.S.C. § 1347;
knowingly and intentionally distributing Schedule II and III controlled substances, not for
legitimate medical purposes in the usual course of professional medical practice and beyond the
bounds of medical practice in violation of 21 U.S.C. § 841(a)(1); and maintaining a drug involved
premises in violation of 21 U.S.C. § 856 (a)(1).

3. At the time the financial transactions described below occurred, Defendant
MUHAMMED SAMER NASHER, M.D., knew the transactions were designed in whole and in
part to conceal and disguise the nature, location, source, ownership, and control of the proceeds of
the specified unlawful activities.

4. The transfer of funds in the financial transactions described below were the wire
transfers of the amounts set forth below from a bank account in the United States, to a place outside
the United States, as described below, each of which constitutes a separate count of this Third

Superseding Indictment:

26

 

 

 

 

 

 
 

Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 27 of 29 PagelD #: 14216

 

 

 

 

 

 

 

 

 

 

COUNT DATE AMOUNT LOCATON | DESTINATION
TRANSACTION | OF TRANSFER
44 8/13/14 $120,000 South Charleston | Istanbul, Turkey
45 11/12/14 $50,000 South Charleston | Istanbul, Turkey
46 11/12/14 $60,000 ‘South Charleston | Istanbul, Turkey
47 2/2/17 $59,000 Charleston Istanbul, Turkey

 

All in violation of Title 18, United States Code, Section 1956(a)(2)(B)().

27

 

 

 
Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 28 of 29 PagelD #: 14217

NOTICE OF FORFEITURE

1. The allegations contained in Counts Twenty-Five through Forty-Seven of this
Third Superseding Indictment are hereby realleged and incorporated by reference for the
purpose of alleging forfeitures pursuant to 21 U.S.C. § 853 and 18 U.S.C. § 982(a).

2. In accordance with 21 U.S.C. § 853(a) and Rule 32.2(a) of the Federal Rules of
Criminal Procedure, and premised upon the conviction of Defendant NASHER of a violation
of 21 U.S.C. §§ 801 et seq., Defendant NASHER shall forfeit to the United States of America
any property constituting, or derived from, any proceeds obtained, directly or indirectly, as
the result of such offenses and any property used, or intended to be used, in any manner or
part, to commit, or to facilitate the commission of, the offenses. The property to be forfeited

includes, but is not limited to, the following:

a. The sum of $149,480.75, more or less, in United States currency constituting the
balance of Account No. XXXXXX5821 in Branch Banking & Trust at the time of
its seizure on or about February 22, 2018 (CATS ID No. 18-DEA-639659); and

b. The 2014 Acura RDX Sport Utility Vehicle, Vehicle ID Number
5J8TB4H32EL002708, seized on or about February 22, 2018 (CATS ID No. 18-
DEA-639135).

3, In accordance with 18 U.S.C. § 982(a) and Rule 32.2(a) of the Federal Rules of
Criminal Procedure, and premised upon the conviction of Defendant NASHER of a violation
of 18 U.S.C. § 1956(a)(2)(B)Q), as set forth in Counts Forty-Four through Forty-Seven of this
Third Superseding Indictment, Defendant NASHER shall forfeit to the United States any
property, real or personal, involved in the said offenses and any property traceable to property
involved in the offenses. The property to be forfeited includes, but is not limited to, the

following:

c. A money judgment in the amount of $289,000 which amount represents the
gross proceeds involved in or traceable to property involved in the offenses set

28

 

 
Case 2:18-cr-00151 Document 223 Filed 06/12/19 Page 29 of 29 PagelD #: 14218

forth in Counts Forty-Four through Forty-Seven of this Third Superseding
Indictment.

4. If any of the property described above in paragraph 2 of this Notice of

Forfeiture, as a result of any act or omission of the Defendant:

d. cannot be located upon the exercise of due diligence;

e. has been transferred or sold to, or deposited with, a third party;

rh

has been placed beyond the jurisdiction of the court;
g. has been substantially diminished in value; or

h. has been commingled with other property which cannot be divided without
difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to

21 U.S.C. § 853(p).

   

By: ( L
ALAN G. MeGONIGAL
Assistant United-States Attorney

 

29

 

 

 
